Citation Nr: 0901550	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-39 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1980 to 
January 1983, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Nashville, Tennessee, Regional Office 
(RO), which determined that new and material evidence had not 
been received to reopen a service connection claim for 
bronchial asthma.  The veteran disagreed with the decision.   


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied the 
veteran's claim of service connection for bronchial asthma, 
which was previously denied in a December 1983 rating 
decision; the veteran was provided notice of the decision and 
of his appellate rights.  

2.  The veteran did not appeal the September 2001 rating 
decision, and such decision became final.  

3.  The evidence received since the RO's September 2001 
rating decision is not duplicative or cumulative of evidence 
previously of record, but does not raise a reasonable 
possibility of substantiating the veteran's service 
connection claim for bronchial asthma.


CONCLUSIONS OF LAW

1.  The RO's unappealled September 2001 decision that denied 
service connection for a bronchial asthma disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2000) (current version 
2008).

2.  Evidence received since the RO's September 2001 rating 
decision is not new and material; the claim of entitlement to 
service connection for bronchial asthma is therefore not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran on January 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial. 
 
II.  Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By way of history, the veteran initially filed a service 
connection claim for bronchial asthma in March 1983.  In a 
December 1983 rating decision, the RO, after considering the 
veteran's service medical records including treatment records 
containing complaints of nightly attacks of shortness of 
breath and coughing (see November 1982 Otolaryngology 
Department Report, NRMC, Philadelphia, Pennsylvania) and a 
diagnosis of allergic asthma (see November 1982 Emergency 
Care and Treatment Report), denied service connection for a 
bronchial asthma disability on the basis that bronchial 
asthma was not incurred in or aggravated by service.  The RO 
also considered a November 1983 VA Examination Report in 
which the veteran gave a history of bronchial asthma and 
allergic rhinitis.  Because the veteran did not submit a 
Notice of Disagreement to initiate appellate review and 
submit a Substantive Appeal to perfect an appeal of the RO's 
December 1983 rating decision, that determination became 
final, based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1983) 
(current version 2008).  The evidence of record when the RO 
decided the claim in December 1983 included the veteran's 
service medical records and a VA Examination Report.  

In August 2000, the veteran sought to reopen his service 
connection claim for bronchial asthma.  In a September 2001 
rating decision, the RO granted the veteran's application to 
reopen on the basis that new and material evidence had been 
received, and denied the veteran's service connection claim 
for bronchial asthma because the evidence failed to show that 
the veteran's bronchial asthma was incurred in or aggravated 
by military service or that it relates to his treatment for 
allergies during service.  

Evidence associated with the claims folder since the 
September 2001 rating decision includes statements and 
written argument submitted by or on behalf of the veteran; a 
private medical opinion; VA treatment records from West Palm 
Beach, dated May 1995 to August 1998, and Nashville, dated 
May 1995 to June 2000; and a VA Respiratory Examination 
Report.

In December 2006, the veteran sought to reopen his service 
connection claim for bronchial asthma once again.  In his 
claim, the veteran indicated that medical records from the 
VAMC in Nashville and West Palm Beach from 1989 to 1999 
supported his claim.  In a May 2007 rating decision, the RO 
denied the veteran's application to reopen his service 
connection claim because the evidence submitted was not new 
and material in that the evidence does not establish any 
causal relationship between the claimed issue and service, 
failing to raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  

Evidence associated with the claims folder following the May 
2007 decision includes statements and written argument 
submitted by or on behalf of the veteran; a November 2008 
Board Hearing Transcript; and medical records from the VA 
Ambulatory Care Clinic in Riviera Beach, Florida, dated March 
1988 to September 1994.     

On review, the Board finds that, since the September 2001 
last final decision, new and material evidence has not been 
received to reopen the service connection claim for bronchial 
asthma.  Although some of the evidence/records received, 
including the veteran's treatment records from the VA 
Ambulatory Care Clinic, is new evidence in that the records 
were not previously submitted to agency decisionmakers (see  
38 C.F.R. § 3.156(a)), the newly submitted evidence in its 
entirety is not material to the veteran's claim.  

In this regard, in a November 2008 video hearing before the 
undersigned Veterans Law Judge, the veteran stated that a 
doctor at the VAMC in West Palm Beach related his current 
condition to military service sometime in the 1990s.  
However, review of the veteran's VA treatment records is 
negative for such an opinion.  As noted, "material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Although the veteran's statement is 
credible (see Justus, 3 Vet. App. at 513), it does not relate 
to whether the veteran's bronchial asthma disability occurred 
in or was caused by service since review of the record yields 
no such opinion relating the veteran's current bronchial 
asthma disability to his active service.  



In sum, in light of the above discussion, the Board finds 
that all evidence submitted since the September 2001 rating 
decision is not considered new and material for the purpose 
of reopening the service connection claim for bronchial 
asthma.   


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bronchial asthma has not been 
received, and the claim is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


